The special venire served on defendant contained the name "J. Robert Odom, farmer, Cordova, beat 12," and also the same name, "farmer, Nauvoo, beat 4." Defendant moved to quash the venire, as held proper in Noel v. State, 161 Ala. 25, 49 So. 824, where the same name occurred twice, but without showing a different residence for each.
The general rule is well settled that identity of name imports prima facie identity of person. Wilson v. Holt, 83 Ala. 541,3 So. 321, 3 Am. St. Rep. 768; 16 Cyc. 1055.
"Such is the rule, unless a name is shown to be very common in a country, or unless there be other facts which throw confusion on the supposed identity. Whart. on Ev. § 701." Wilson v. Holt, supra.
In the instant case it is clear that the prima facie presumption of identity is prima facie overcome by the recitals in the venire of diverse residences. The burden was upon defendant to show that the two names connoted a single person. No evidence being offered in that behalf, the motion was properly overruled.
We find no error in the rulings of the appellate court of which defendant can justly complain, and the writ of certiorari will be denied.
Writ denied.
ANDERSON, C. J., and MAYFIELD and THOMAS, JJ., concur.